Title: Nathaniel F. Moore to Thomas Jefferson, 31 August 1819
From: Moore, Nathaniel F.
To: Jefferson, Thomas


          
            Sir
            New York Augt 31. 1819
          
          Knowing, as I do, your attachment to the cause of letters in general, and the particular interest you feel in whatever is connected with their advancement here in our own country, I do not doubt you will receive with indulgence even the little pamphlet of which I take the liberty to enclose a copy—Its subject is one, which interests so few persons in this country, that if I would have readers I must seek them out, and solicit a notice of my “Remarks,” which, considering their subject, they would not of themselves be likely to attract—I naturally therefore, Sir, address myself to one, who has not only considered this subject, but has adopted the opinion, that I have ventured to controvert.
          If you should condescend, Sir, to read my argument, and should be led upon the further inquiries it may invite, to doubt the propriety of the modern Greek pronunciation, such a change in the sentiments of one, whose opinion carries with it great weight, would be a source of high gratification to
          
            Sir your very respectful & obedt servt
            Nathl F. Moore
          
        